The clerk of this Court having reported that the costs taxed against the Greek Catholic Union, respondent, in the case of American Surety Co. of New York v. Greek Catholic Union, 284 U.S. 563, a bill for which *705was rendered on March 31, 1932, to Ralph C. Davis, a member of the Bar of this Court, counsel for the said respondent, had. not been paid; and it appearing to the Court that the said Davis had failed to answer or respond to three letters sent him by the clerk of this Court under dates of August 8, 1932, November 29, 1932, and February 7,1933, with respect to the payment of the said costs; and a rule having issued April 10, 1933, directing the said Davis to show cause why he should not be disbarred from the practice of the law in this Court for conduct unbecoming a member of the Bar of this Court; and said Davis having made return to such rule, and the costs in the above-mentioned case having been , paid,
It is ordered that the respondent, Ralph C. Davis, be, and he is hereby, reprimanded for unjustified failure in a duty owed by him as a member of the Bar of this Court to respond to communications addressed to him by the clerk of this Court pertaining to the business of the Court;
And it is further ordered that the rule to show cause aforesaid be, and it. is hereby, discharged.